DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communications filed 10/24/20. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-9, 13, 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. [10108213].
With respect to claim 1, figures 2-8 of Yang et al. disclose a droop reduction circuit on a die comprising:
a voltage detector circuit [210] to detect voltage droop in a supply voltage [VOUT] received by a first load;
a driver controller circuit [202] to drive power switch (PSH) banks [208] in response to detection of the voltage droop; and
the PSH banks, each of which including at least one power switch having an input terminal to receive a secondary voltage [VIN] which is higher than the supply voltage and is received by a second load [elements within 206] on the die, a gate terminal to receive a drive signal from the driver controller, and an output terminal to pull up the voltage droop in the supply voltage.
	With respect to claim 5, figures 2-8 of Yang et al. disclose the droop reduction circuit of claim 1, wherein each PSH bank includes one or more thin-oxide metal oxide semiconductor field-effect transistor (MOSFET) switches [fig 6].
	With respect to claim 6, figures 2-8 of Yang et al. disclose the droop reduction circuit of claim 1, wherein each PSH bank includes one or more power switches, and at least one PSH bank includes a different number of power switches from another PSH bank.
	With respect to claim 7, figures 2-8 of Yang et al. disclose the droop reduction circuit of claim 1, wherein the driver controller circuit outputs drive signals to turn on or off of the PSH banks independently of one another. [fig. 6]
	With respect to claim 8, figures 2-8 of Yang et al. disclose the droop reduction circuit of claim 1, wherein, in response to the voltage droop, the driver controller circuit is operative to output N drive signals in parallel to turn on N PSH banks in parallel. 
	With respect to claim 9, figures 2-8 of Yang et al. disclose the droop reduction circuit of claim 1, wherein the driver controller circuit is operative to output N drive signals sequentially with a delay between consecutive ones of the drive signals to stagger turning off N PSH banks.
With respect to claim 13, figures 2-8 of Yang et al. disclose a method of a droop reduction circuit on a die, comprising:
detecting the voltage droop in a supply voltage received by a first load [212];
generating drive signals[202] to turn on power switch (PSH) banks in response to detection[210] of the voltage droop; and
pulling up the voltage droop by a plurality of power switches in the PSH banks, each power switch having an input terminal to receive a secondary voltage and a gate terminal to receive one of the drive signals, wherein the secondary voltage is higher than the supply voltage and is received by a second load [206] on the die.
With respect to claim 16, figures 2-8 of Yang et al. disclose the method of claim 13, wherein each PSH bank includes one or more thin-oxide metal oxide semiconductor field-effect transistor (MOSFET) switches.
	With respect to claim 17, figures 2-8 of Yang et al. disclose the method of claim 13, further comprising:
generating the drive signals to turn on or off of the PSH banks independently of one another.
	With respect to claim 18, figures 2-8 of Yang et al. disclose the method of claim 13, further comprising:
in response to the voltage droop, generating N drive signals in parallel to turn on N PSH banks in parallel.
With respect to claim 19, figures 2-8 of Yang et al. disclose the method of claim 13, further comprising:
generating N drive signals sequentially with a delay between consecutive ones of the drive signals to stagger turning off N PSH banks.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rodriguez et al. [9946278].
With respect to claim 1, figure 1 of Rodriguez et al. disclose a droop reduction circuit on a die comprising:
a voltage detector circuit [30] to detect voltage droop in a supply voltage [VOUT] received by a first load;
a driver controller circuit [18,22] to drive power switch (PSH) banks [SAB] in response to detection of the voltage droop; and
the PSH banks, each of which including at least one power switch having an input terminal to receive a secondary voltage [VDD] which is higher than the supply voltage and is received by a second load [fig. 5] on the die, a gate terminal to receive a drive signal from the driver controller, and an output terminal to pull up the voltage droop in the supply voltage.
With respect to claim 12, figure 1 of Rodriguez et al. disclose the droop reduction circuit of claim 1, wherein the driver controller circuit operates in the supply voltage domain and power switches in the PSH banks operate in the secondary voltage domain.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. [10108213] in view of Rodriguez et al. [9946278].
With respect to claims 2 and 14, figures 2-8 of Yang et al. disclose the droop reduction circuit of claims 1 and 13, wherein the second load comprises a memory cell array [fig. 4A] but does not disclose the first load comprises a processing circuit and.
	However, Rodriguez et al. discloses a first load processor. 
	It would have been to one skilled in the art at the time the invention was made to have a processor load since it was a known technique in the art. 

Claims 3 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. [10108213] in view of Ng et al. [20080122417].
	With respect to claims 3 and 15, figures 2-8 of Yang et al. disclose the droop reduction circuit of claim 1 and 13, but does not disclose wherein the secondary voltage is supplied by a low-dropout (LDO) voltage regulator on the die.
	However, figure 2 of Hg discloses the use of a LDO to provide VIN to another regulator. 
	It would have been obvious to one skilled in the art at the time the invention was made to use an LDO to provide the VIN of Yang et al. 

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. [10108213].
With respect to claims 4, figures 2-8 of Yang et al. disclose the droop reduction circuit of claim 1, but does not disclose wherein the secondary voltage is less than 1 volt.
	However, It would have been obvious to one skilled in the art at the time the invention was made to have a the second voltage be less than 1 volt since it has been held that discovering an optimum value of a result effective variable involves only routing skill in the art. 

Allowable Subject Matter
Claims 10,11 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
3/25/22